Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Election/Restriction
This application contains claims directed to the following patentably distinct species as follows.  Select one from each of Species A, Species B, Species C, Species D1 and Species D2:
Species A) apparatus interaction signal with biological subject in claim 2 
electric, 
magnetic, 
electromagnetic, 
thermal, 
optical, 
acoustical, 
biological, 
chemical, 
electro-mechanical, 
electro- chemical, 
electro-chemical-mechanical, 
bio-chemical, 

bio-physical-chemical, 
physical-chemical;
bio-mechanical, 
bio-electro-mechanical, 
bio-electro-chemical, 
bio-electro- chemical-mechanical, 
physical, 
mechanical signal. 

Species B) elements released from micro-device in claim 4
	thermal energy, 
optical energy, 
acoustic energy, 
electrical energy, 
electro- magnetic energy,
magnetic energy, 
radiation energy, 
chemical energy, 
mechanical energy.

Species C) response from the biological subject in claim 13
		a chemical compound, 

a bio-chemical component, 
an element, 
an action potential, 
a resting potential, 
a change in resting potential, 
a change in action potential, 
a change in ion gradient, 
a change in ion concentration, 
a change in local ion concentration, 
a change in chemical component concentration, 
a change in biological component, 
a change in bio-chemical component, 
a change in an element.

Species D1) signal form to the biological subject in claim 17
oscillating element, 
ion, 
compound, 
chemical compound, 
bio-chemical component, 
biological component density outside or inside cell membrane,


oscillating element, 
a compound, biological component density outside or inside cell membrane, 
a bio-chemical component, 
an element, 
an action potential, 
a resting potential, a change in resting potential,
 a change in action potential, a change in ion gradient, a change in ion concentration, 
a change in local ion concentration, 
a change in chemical component concentration, 
a change in biological component, 
a change in bio-chemical component, 
a change in an element.

2.	Each of the species listed in A), B), C), D1), and D2) is independent and distinct from the other because they are different components with different physical structural and/or chemical properties having different functional requirements. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
As a consequence of the different structural and functional properties, different fields of search would be required. For example, different text-based queries would be necessary in order to uncover art pertaining to the specific interaction type, energy released, signal generated, and response obtained or expected from the biological subject.  In addition, the prior art applicable to one species would not likely be applicable to another species.  As clinical studies reported in the non-patent literature are typically narrow in scope and focus on a defined patient population, the art reading on one species would not likely be applicable to the other and additional search efforts would be needed.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time 

3.	Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

4.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820.  The examiner can normally be reached on Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



March 1, 2021